Citation Nr: 1706815	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right eye disability, to include astigmatism and myopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an April
2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2016, the Board remanded the claims for service connection for right shoulder disability and astigmatism, and entitlement to TDIU for additional development and adjudicative action.  During the pendency of the appeal, in a September 2016 rating decision, the RO granted entitlement to TDIU, effective November 5, 2009.  In this regard, the complete benefit sought for the issue of TDIU has been granted as is not before the Board.

The remaining issues of service connection for right shoulder disability and astigmatism have been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a current finding of astigmatism; he has a current finding of myopia.

2.  Astigmatism and myopia are not disabilities for VA compensation purposes.

2.  The Veteran does not have a currently diagnosed disability of the right shoulder.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  	 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014);38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  	 	 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159 (b)(1).  The notice requirement was met in this case by letters sent to the Veteran in January 2009 and April 2009, prior to the initial adjudication of the claim in April 2009.

VA has also satisfied its duty to assist.  This duty includes assisting in the obtaining of service treatment records, all potentially relevant pre-and post-service treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 	 38 C.F.R. § 3.159 (c).  Here, the claims file contains the Veteran's service treatment records, and all potentially relevant post-service medical records, both VA and private, which remain available.  In addition, medical opinions were obtained. These opinions are adequate to decide the claims as they were based upon consideration of the Veteran's pertinent medical history, including his lay assertions, and because they sufficiently inform the Board of the experts' medical judgment on the medical questions at issue, as well as the experts' essential rationale for the opinions.  In this regard, the medical evidence of record includes thorough eye examinations and this medical evidence is sufficient upon which to determine that the Veteran's diagnoses do not constitute an acquired eye disability.  These opinions are sufficient to allow the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

Finally, the Board finds that the AOJ substantially complied with the May 2016 remand directives.  Specifically, the Board directed that the AOJ obtain updated VA treatment records, obtain SSA records, and afford the Veteran a VA examination to determine whether the Veteran has a right shoulder disability, and if so, its etiology.  In compliance with the remand, the AOJ obtained treatment records through May 2016 and the Veteran's SSA records.  Additionally, the Veteran was afforded VA examinations in May 2016 and September 2016 to determine the etiology of his claimed right shoulder disability.  As the AOJ has substantially complied with the remand directives, no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

The Veteran has not indicated that he has any further evidence to submit to VA or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained; therefore, there is no further action to be undertaken in order to comply with the provisions of 	 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Merits of the Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 	 §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology, but it only applies to those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is diagnosed with astigmatism and myopia (a refractive error).  Neither of these conditions are classified as a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 
38 C.F.R. § 3.303 (b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2015).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Generally, a congenital disease or defect is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  This General Counsel opinion concluded that a defect differed from a disease in that a defect is "more or less statutory in nature" while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at p. 2.  Service connection may be granted for hereditary (congenital, developmental, or familial origin) diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990) (a reissue of General Counsel Opinion 008-88 (September 27, 1988).

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations. 
38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). Myopia is considered to be a form of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 1 (May 7, 2015).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id. 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011),.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Board shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  	 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Eye Disability, to Include Astigmatism

The Veteran contends that he has a right eye injury, to include an astigmatism due to battery acid in the right eye while in service.  

The Veteran's STRs show that the Veteran was diagnosed with astigmatism and myopia, treated with prescription eyeglasses.  At his January 2003 induction examination, the Veteran's uncorrected distance vision was 20/50 on the right and 20/40 on the left; corrected to 20/40 on the right and 20/20 on left.  No disability of the eyes, to include astigmatism or myopia was noted; therefore, the Veteran is presumed to have been in sound condition.  At his December 2006 (the Board notes that the VA examiner signed the report in January 2007) Medical Evaluation Board (MEB) examination, the Veteran's uncorrected distance vision was 20/70 on the right and 20/70 on the left; both corrected to 20/20. Clinical evaluation of the general eyes, ophthalmoscopic and pupils were marked normal on both examinations.

Post-service VA treatment records are silent for complaints, treatment or diagnoses of astigmatism and myopia.  Notably, a December 2009 treatment record notes that the Veteran denied having any eye problems.

The Veteran was afforded a VA examination in August 2014.  At that examination the Veteran reported he got battery acid in his right eye while in service, which was treated with saline flushes.  He also reported that he wore dark sunglasses due to photophobia.  Uncorrected vision was 20/20 bilaterally, corrected to 20/40 or better bilaterally.  There was no astigmatism detected upon examination and the Veteran's cornea was clear with no scarring or irregularity.  The examiner determined that the Veteran did not have astigmatism; therefore, there was no aggravation of such condition by superimposed disease or injury.  He further determined that the Veteran had myopia, a refractive error. 

Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  As indicated above, congenital or developmental defects and refractive error of the eye are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service. VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran is currently diagnosed with myopia (and was previously diagnosed with astigmatism in service), the record contains no competent evidence of any additional disability imposed on these conditions as a result of military service or a service-connected disability.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an eye disability to include astigmatism and myopia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Shoulder

The Veteran was afforded a VA examination in August 2014 to determine the etiology of his right shoulder disability.  During the examination, the Veteran reported an in-service fall out of a truck that caused a left shoulder injury.  He described left shoulder pain; however, he did not reference right shoulder pain.  Clinical evaluation of the Veteran's right shoulder revealed normal range of motion with no pain; however, the empty-can test result was noted as positive, indicating that there was weakness that may indicate a rotator cuff tear.  Additionally, the examiner opined that it is at least as likely as not that any current right shoulder instability is causally related to any event or incident of the Veteran's service; in this case specifically his fall.  The Board was unclear whether the Veteran actually had a right shoulder disability and remanded the case for another examination.

In May 2016 the Veteran underwent another VA examination.  Clinical evaluation of the right shoulder was all normal.  However, the examiner provided an opinion regarding the left shoulder instead of the right shoulder, as the May 2016 remand directed.  An adequate VA medical opinion was provided in September 2016, which is predicated on a thorough review of the record and medical findings and considers the Veteran's complaints and symptoms.  

The September 2016 addendum opinion provided a substantial summary of the Veteran's medical history.  The examiner noted the July 2004 in-service complaint of right shoulder pain which was diagnosed as supra/infraspinatus involvement and treated with a limitation of running profile, stretches and medication.  He also noted the February 2006 Post-Deployment health assessment was negative for complaints, treatment or injury relating to the right shoulder.  Specifically, there were no symptoms, to include swollen, stiff or painful joints, muscle aches, numbness or tingling in hands, 'now' or did develop anytime during this deployment.  The March 2007 Medical Evaluation Board examination was also silent for complaints, treatment or injury relating to the right shoulder.  Post-service treatment records are silent for complaints, treatment or diagnosis of a right shoulder injury until January 2015 complaints of bilateral muscle spasms.  No right shoulder disability was diagnosed.  The examiner acknowledged these complaints; however, found that upon examination of the Veteran, there was no right shoulder disability.  

The examiner reported:

The right shoulder range of motion was normal for flexions, abduction, external rotation and internal rotation. There was no evidence of pain with weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated dost tissues. There was no joint crepitus. There was no pain, weakness, fatigability or incoordination significantly limiting functional ability with repeated use over a period of time. There were no additional contributing factors of disability. Muscle strength testing was normal (5/5) to include forward flexion and abduction of right shoulder. There was no muscle atrophy or ankylosis. There was no suspected rotator cuff condition involving the right shoulder joint. Specifically, the Hawkin's Impingement test, Empty-can test, external rotation/Infraspinatus strength test and Lift-off subscapularis test were negative. There was no right shoulder joint instability. There was no right clavicle, scapula, acromioclavicular joint or sternoclavicular joint conditions suspected. There was no clavicle or scapula condition affecting range of motion of the shoulder (glemohumeral) joint), right side. There was no tenderness on palpation of the right acromioclavicular joint. The right cross-body adduction test was normal and without evidence of any acromioclavicular joint pathology. There was no loss of right head (fail shoulder), nonunion (false flail shoulder), fibrous union and/or malunion of the humerus."

She opined that the Veteran did not have a right shoulder disability as the medical evidence did not support such a finding.  She reasoned that the medical records, specifically from 2004 through 2007, lacked any subjective complaints and/or objective diagnosis, treatment, additional injury and/or events related to the right shoulder and/or associated soft tissue moieties related to the right rotator cuff, upper and lower arm and/or hand.  She further reiterated that it is less likely than not that the Veteran has any current right shoulder disability related to service. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a currently diagnosed right shoulder disability.  Service treatment records, post-service treatment records and the VA examinations demonstrate that the Veteran has not been diagnosed with a right shoulder disability.  To the extent there was prior question as to whether there was a right shoulder disability during the relevant period (from the time period around filing the claim in appellate status to the present), the September 2016 opinion with review of the record clarifies and significant rationale that this is no such diagnosis.  As the evidence weighs against a finding of a present disability during the appeal period, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.	  § 5107; 38 C.F.R. § 3.102.

 
ORDER

Service connection for a right eye disability, to include astigmatism and myopia is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


